FILED
                           NOT FOR PUBLICATION                               JAN 23 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-50254

              Plaintiff-Appellee,                D.C. No. 3:14-cr-03431-LAB

 v.
                                                 MEMORANDUM*
GUILLERMO ALEGRE RAMIREZ,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      Guillermo Alegre Ramirez appeals from the district court’s judgment and

challenges the 50-month sentence imposed following his guilty-plea conviction for

importation of cocaine, in violation of 21 U.S.C. §§ 952 and 960. We have

jurisdiction under 28 U.S.C. § 1291, and we vacate and remand for resentencing.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ramirez argues that the district court erred in denying a minor role reduction

to his base level offense under U.S.S.G. § 3B1.2(b). After Ramirez was sentenced,

the United States Sentencing Commission issued Amendment 794 (“the

Amendment”), which amended the commentary to the minor role Guideline. The

Amendment is retroactive to cases pending on direct appeal. See United States v.

Quintero-Leyva, 823 F.3d 519, 523 (9th Cir. 2016).

      The Amendment clarified that, in assessing whether a defendant should

receive a minor role adjustment, the court should compare him to the other

participants in the crime, rather than to a hypothetical average participant. See

U.S.S.G. App. C Amend. 794; Quintero-Leyva, 823 F.3d at 523. In addition, the

Amendment clarified that “[t]he fact that a defendant performs an essential or

indispensable role in the criminal activity is not determinative.” U.S.S.G. § 3B1.2

cmt. n.3(C) (2015). Finally, the Amendment added a non-exhaustive list of factors

that a court “should consider” in determining whether to apply a minor role

reduction. See id. Because we cannot determine from the record whether the

district court followed the guidance of the Amendment’s clarifying language and

considered all of the now-relevant factors, we vacate Ramirez’s sentence and

remand for resentencing under the Amendment. See Quintero-Leyva, 823 F.3d at

523-24.


                                          2                              15-50254
      In light of this disposition, we do not reach Ramirez’s contention that his

sentence is substantively unreasonable.

      VACATED and REMANDED for resentencing.




                                          3                             15-50254